Case: 1:14-cv-02945 Document #: 767 Filed: 03/19/19 Page 1 of 1 PageID #:21495

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Carl Chatman, et al.
                                Plaintiff,
v.                                                     Case No.: 1:14−cv−02945
                                                       Honorable John Z. Lee
John Roberts, et al.
                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, March 19, 2019:


       MINUTE entry before the Honorable John Z. Lee: In light of the parties'
settlement, this case is dismissed with leave to reinstate within 60 days. Civil case
terminated. Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
